Exhibit 10.2

ISDA®

International Swaps and Derivatives Association, Inc.

NOVATION AGREEMENT

dated as of March 13, 2013 among:

CITIBANK, N.A. (the “Remaining Party”),

SANDRIDGE ENERGY, INC. (the “Transferor”)

AND

SANDRIDGE MISSISSIPPIAN TRUST II (the “Transferee”).

The Transferor and the Remaining Party have entered into one or more
Transactions as identified in the attached Annex A-2 (each an “Old
Transaction”), each evidenced by a Confirmation (an “Old Confirmation”) attached
hereto subject to an ISDA Master Agreement dated as of October 1, 2011 (the “Old
Agreement”).

The Remaining Party and the Transferee have entered into an ISDA Master
Agreement dated as of April 23, 2012 (the “New Agreement”).

With effect from and including April 1, 2013 (the “Novation Date”) the
Transferor wishes to transfer by novation to the Transferee, and the Transferee
wishes to accept the transfer by novation of, all the rights, liabilities,
duties and obligations of the Transferor under and in respect of the Old
Transactions insofar as they cover the volumes identified in the attached Annex
A-1 (the “Transferred Volumes”), with the effect that the Remaining Party and
the Transferee enter into new transactions (each a “New Transaction”) between
them and otherwise having economic terms identical to those of the Old
Transactions to the extent of the Transferred Volumes, as more particularly
described below. The daily Notional Quantity for each New Transaction shall bear
the same relationship to the total Notional Quantity as the daily Notional
Quantity of the related Old Transaction bears to the total Notional Quantity of
the Old Transaction.

The Remaining Party wishes to accept the Transferee as its sole counterparty
with respect to the New Transactions.

The Transferor and the Remaining Party wish to have released and discharged, as
a result and to the extent of the transfer described above, their respective
obligations under and in respect of the Old Transactions, only with respect to
the Transferred Volumes.

Accordingly, the parties agree as follows: —

 

1. Definitions.

Terms defined in the ISDA Master Agreement as published in 2002 by the
International Swaps and Derivatives Association, Inc., (the “2002 ISDA Master
Agreement”) are used herein as so defined, unless otherwise provided herein.

 

2. Transfer, Release, Discharge and Undertakings.

With effect from and including the Novation Date and in consideration of the
mutual representations, warranties and covenants contained in this Novation
Agreement and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties) and limited, in each
case, to the extent they relate to the Transferred Volumes:

 

  (a) the Remaining Party and the Transferor are each released and discharged
from further obligations to each other with respect to the Old Transactions
(insofar as they relate to the Transferred Volumes) and their respective rights
against each other thereunder are cancelled, provided that such release and
discharge shall not affect any rights, liabilities or obligations of the parties
existing on or prior to the Novation Date and remaining unpaid or unperformed on
the Novation Date, and all such payments and obligations shall be paid or
performed by the Remaining Party or the Transferor in accordance with the terms
of the Old Transaction;



--------------------------------------------------------------------------------

  (b) in respect of the New Transactions, the Remaining Party and the Transferee
each undertake liabilities and obligations towards the other and acquire rights
against each other identical to those liabilities, obligations and rights
corresponding to each Old Transaction insofar as they relate to the Transferred
Volumes (and, for the avoidance of doubt, as if the Transferee were the
Transferor and with the Remaining Party remaining the Remaining Party, save for
any rights, liabilities or obligations with respect to payments or other
obligations due and payable or due to be performed between the Remaining Party
and the Transferor on or prior to the Novation Date); and

 

  (c) each New Transaction shall be governed by and form part of the New
Agreement and the relevant Old Confirmation (which, in conjunction and as deemed
modified consistent with this Novation Agreement to include only the Transferred
Volumes, shall be deemed to be a Confirmation between the Remaining Party and
the Transferee), and the offices of the Remaining Party and the Transferee for
purposes of each New Transaction shall be the New York office and Austin, Texas
office, respectively. The Old Confirmations shall be deemed modified consistent
with this Novation Agreement to exclude the Transferred Volumes.

 

3. Representations and Warranties.

 

  (a) On the date of this Novation Agreement and on the Novation Date:

 

  (i) Each of the parties makes to each of the other parties those
representations and warranties set forth in Section 3(a) of the 2002 ISDA Master
Agreement with references in such Section to “this Agreement” or “any Credit
Support Document” being deemed references to this Novation Agreement alone.

 

  (ii) The Remaining Party and the Transferor each makes to the other, and the
Remaining Party and the Transferee each makes to the other, the representation
set forth in Section 3(b) of the 2002 ISDA Master Agreement, in each case with
respect to the Old Agreement or the New Agreement, as the case may be, and
taking into account the parties entering into and performing their obligations
under this Novation Agreement.

 

  (iii) Each of the Transferor and the Remaining Party represents and warrants
to each other and to the Transferee that:

 

  (A) it has made no prior transfer (whether by way of security or otherwise) of
the Old Agreement or any interest or obligation in or under the Old Agreement or
in respect of the Old Transactions; and

 

  (B) as of the Novation Date, all obligations of the Transferor and the
Remaining Party under the Old Transactions required to be performed on or before
the Novation Date have been fulfilled.

 

  (b) The Transferor makes no representation or warranty and does not assume any
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of any New Transaction or the New Agreement or any documents
relating thereto and assumes no responsibility for the condition, financial or
otherwise, of the Remaining Party, the Transferee or any other person or for the
performance and observance by the Remaining Party, the Transferee or any other
person of any of its obligations under any New Transaction or the New Agreement
or any document relating thereto and any and all such conditions and warranties,
whether express or implied by law or otherwise, are hereby excluded.

 

2



--------------------------------------------------------------------------------

4. Counterparts.

This Novation Agreement (and each amendment, modification and waiver in respect
of it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

5. Costs and Expenses.

The parties will each pay their own costs and expenses (including legal fees)
incurred in connection with this Novation Agreement and as a result of the
negotiation, preparation and execution of this Novation Agreement.

 

6. Amendments.

No amendment, modification or waiver in respect of this Novation Agreement will
be effective unless in writing (including a writing evidenced by a facsimile
transmission) and executed by each of the parties or confirmed by an exchange of
telexes or electronic messages on an electronic messaging system.

 

7. (a)     Governing Law.

This Novation Agreement will be governed by and construed in accordance with the
laws of the State of New York without reference to the conflict of laws
provisions thereof.

 

  (b) Jurisdiction.

The terms of Section 13(b) of the 2002 ISDA Master Agreement shall apply to this
Novation Agreement with references in such Section to “this Agreement” being
deemed references to this Novation Agreement alone.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Novation Agreement on the
respective dates specified below with effect from and including the Novation
Date.

 

CITIBANK, N.A.     SANDRIDGE ENERGY, INC.

(Name of Remaining Party)

   

(Name of Transferor)

By:  

/s/ Stephanie Sever

    By:  

/s/ Trent M. Richey

Name:   Stephanie Sever     Name:   Trent M. Richey Title:   Authorized
Signatory     Title:   Vice President and Treasurer Date:   March 13, 2013    
Date:   March 13, 2013

 

SANDRIDGE MISSISSIPPIAN TRUST II

(Name of Transferee)

By:   The Bank of New York Mellon Trust   Company, N.A., as Trustee By:  

/s/ Michael J. Ulrich

Name:   Michael J. Ulrich Title:   Vice President Date:   March 13, 2013

 

4



--------------------------------------------------------------------------------

ANNEX A-1

 

Confirmation

Reference No.

 

Period Covered

 

Transferred Volumes

(Bbls/d)

 

Volumes Remaining in

Original Transaction

(Bbls/d)

11110351

  2nd Quarter, 2013   166.54   672.34

11110351

  3rd Quarter, 2013   30.08   808.80

11110351

  4th Quarter, 2013   NA   838.88

 

5